Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art fails to disclose or suggest:
“A method for computerized management of content by way of a content management system, comprising:
receiving an identity for a first individual user;
receiving from a content provider content meta-data and business preference information, the content meta-data comprising one or more identities of the provider, an author, or a subject of the content;
utilizing the identity of the first individual user to access individual user preference information provided and/or authorized by the first individual user, wherein the user preference information includes certification preferences comprising a set of certifications, comprising at least one certification, and defining criteria relative to the set of certifications for one or more of filtering, prioritizing, or modifying content;
retrieving a set of certificates, comprising at least one certificate, from the set of certifications, comprising a certificate for each certification in the set of certifications wherein each certificate indicates the degree to which one or more of the provider, the author, or the subject of the content meets the one or more criteria defined by the certification;

utilizing the identity of the first individual user to derive business preference fit data by determining a degree to which the first individual user satisfies the business preference information; and
providing to the content provider the certificate fit data and business preference fit data to permit one or more of filtering, prioritizing, or modifying the content in its provision to the first individual user” as in claim 46 and the similar language in the independent claims 64 and 65.
Claims 46-65 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YASSIN ALATA/
Primary Examiner, Art Unit 2426